Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-19-00675-CV

                                       IN RE Sarah Friend NEUTZE

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

Delivered and Filed: October 16, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 3, 2019, relator filed a petition for writ of mandamus. After considering the

petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,

the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2016 CV2 002017, styled In re: Farmers Insurance Company Wind Hail
Storm Litigation 2, pending in the 341st Judicial District Court, Webb County, Texas, the Honorable Elma T. Salinas
Ender presiding.